In re Hines, Blake; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of St. Bernard, 34th Judicial District Court, Div. “C”, Nos. 110-376, 111-990, 111-0992, 111-991; to the Court of Appeal, Fifth Circuit, No. 88-KW-1411.
*565Denied. The order of the district court entered in response to relator’s post conviction application includes correction of the seven year sentence for possession of dia-zepam. The district court imposed a five year sentence, to be served concurrently with the sentences for attempted simple burglary and the other drug convictions. Apart from this, relator is not entitled to post conviction relief.